Case: 1:19-Cv-02572 Document #: 1 Filed: 04/16/19 Page 1 of 31 Page|D #:1

IN THE UNITE:) sTATEs DISTRICT COURT
__. FO:R iran NOR'I_`.H.E.R_N DISTRICT O_F .lLLINols .
_ _ _ _ _ EASTERN_DIVIleN

LABORERS" P`E_N_s_I_O_N FUNI) and
LABORERS’ WELFARE FUNI) OF THE
HEAL_'I_`H _A_ND _WELFARE DEPARTMENT
()F TI-IE __COi_\_'STRUCT_I(_)N-AND GENERAL
LABORERS’ DISTRICT COUNCIL OI<`
CHICAGO AND VICINITY, THE CHICAGO )
LABORERS’ DISTRICT COUNCIL RETIREE )
HEALTH ANI) WELFARE FUND and
CATHERINE WENSKUS, _
Administratm' of the Funds,

Plaintiff,

`h_/\./\_/\,/\,/

Casc No. 19-cv-2572

and

GARCES C()NTRAC'I`ORS, LLC, an Illinois
limited liability company, and ELDA
MANNION, illdividually.

Defendant.

\./\-/\'/\_/\./\_¢\-/`-/`_/\_/\_/\_/

COMPLAINT

Plaintiffs, Laborers’ Pension Fund and Laberers’ Welfare Fund of the Health and
Welfare Departlnent of the Construction and General Laborers’ District Council Of Chicago and
Vicinity, the Chicago Laborers’ District Council Retiree Health and Welfare Fund, and Catherine
Wenskus ,Administrator Of the Funds (“Funds”), by their attorneys, Patrick 'l`. Wallace, Amy N.
Carollo, G. Ryan Liska, Katherine C. Mosenson and Sara S. Schuinann for their Complaint
against Garces Contl'actors, LLC (“Company”) and Elda Mannion (“Mannion), individually

FA`CTS C()MMON TO ALL COUNTS
l. Jurisdiction is based on Sections 502(€)(1) and (2) and 515 Of the Elnployee

Retirement Income Security Act of 1974 (“ERISA”), as atnended, 29 U.S.C. §§1132 (e)(l) and

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 2 of 31 Page|D #:2

(2) and 1145, Section 301(a) ot the Labor i\'lanagement Relalions Act (“Ll\'lRA”) 01 1947 as
nn amended 29 11. 8. C §185(a) 28 11. 8. C_. §1331 and federal common law. nn :- n ii nn

2. Venue ls proper pursuant to Section 502(€)(2) of ERISA, 29 U.S'.C. §1 1321€)(2),
and 28 U.S.C. §1391 (a) and (b).

3. The Chicago Lal)ore'rs' Funds are multiemployer benefit plans within the
meanings of Sections 3(3) and 3(37) of ERISA. 29 U.S.C. §10()2(3) and 37(A). They are
established and maintained pursuant to their respective Agreements and Declarations of Trust in
accordance With Section 30210)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have
offices and conduct business within this District.

4. Plaintiff Catherine Wenskus is the Administrator of the Laborers' Funds, and has
been duly authorized by the Funds’ Trustees to act on behalf of the Laborers‘ Funds in the
collection of employer contributions owed to the Funds and to the Construction and General
District Councii of Chicago and Vicinity Training Fund, and with respect to the collection by the
Funds of amounts which have been or are required to be withheld from the wages of employees
in payment of Union dues for transmittal to the Construction and General Laborers’ District
Council of Chicago and Vicinity (the “Union”). With respect to such matters, Wensl<us is a
fiduciary of the Laborers’ Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.
` §1002(21)(A).

5. Defendant Garces Contractors, LLC. (hereinafter “Company”) is an lllinois
limited liability company that did and does conduct business within this District and was at all
times relevant herein an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C.

§1002(5),311¢1 section 301(3)01~‘111€ LMRA, 29 u.s.c. §135(@).

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 3 of 31 Page|D #:3

6. Defendant Elda`l\/lannion (“Mannion”) is and was at all time President and owner

7. rl`hc Union is a labor organization within the meaning of 29 U.S.C. §185(a). 'l`he
Union operates and maintains its office within the District. The U11ion and Company have been
parties ton successive collective bargaining agreements, the most recent of ivhich became
effective June l, 2017. (“Agreement”). (A copy of the “short form” Agreement entered into
between the Union and Cornpany which Agreement adopts and incorporates Master Agreernents
between the Union and various employer associations, and also binds Company to the Laborers'
Funds respective Agreements and Declarations of Trust is attached hereto as Exhibit A.)

8. The Funds have been duly authorized by the Construction and General Laborers’
District Council of Chicago and Vicinity Training Fund (the “'i`raining Fund”), the Midwest
Constrnction lndustry Advancement Fund (“MCIAF”), the Mid-American Regional Bargaining l
Association industry Advancement Fund (“MARBA”), the Chicagoiand Construction Safety
Council (the “Safety Fund”)', the Laborers’ Etnployers’ Cooperation and Education Trust
(“LECET”), tbe Concrete Contractors Association (“CCA”), the CDCNl/CAWCC Contractors’
lndustry Advancement Fund (tbe “Wall & Celling Fund”), the CISCO Uniform Drug/Alcohol
Abuse Program (“CISCO”), the Laborers’ District Council Labor Management Committee
Cooperative (“LDCLMCC”), the W ill Grundy Industry Trust Advancement Fund (“WGITA”),
the lllinois Environmental Contractors Association Industry Edncation Fund (“IECA Fund”), the
lllinois Small Pavers Association Fund (“ISPA”), and the Chicago Area lndependent
Construction Association (“CAICA”) to act as an agent in the collection of contributions due to

those Funds.

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 4 of 31 Page|D #:4

9. T|1e Funds’ respective Agreements and l)ccla\'atiot1s of Trusl obligate Company

19 lil?".l$¢ nc_¢l‘ii`ib\_.‘,ii¢.ll$ :Qil'._b._éhaifl¢f 118 l.@titi$l¢i'¢'€$ CQ\:F¢i'€_il.'b)’-.ill¢ Aal‘.e¢m€l_lt.for pension benefits . . -.

health and welfare benefits, for the training fund and to submit monthly remittance reports in
which Company, inter cr!ia, identifies the employees covered under the Agreement and the
amount of contributions to b,e remitted to the Funds on behalf of each covered employee
Pursuant to the terms of the Agreement and the Funds respective Agreements and Declarations
of 'l`rust, contributions which are not submitted in a timely fashion are assessed liquidated
damages and interest

10. On June 30, 2017, the Company entered into a thirteen (13) month installment
Note (“Note”) to pay past due contributions, liquidated damages, interest and attorney fees
resulting from the Cotnpany‘s failure to pay fringe benefit contributions for the months October
1, 2014 and September 30, 2016. The term of the Note was Septelnber l, 2017 to September l,
2018. A true and accurate copy of the lnstalhnent Note is attached as Exhibit B.

11. Contemporaneously with the signing of the Note, Mannion entered into a
Guaranty of Payment lndemnification (“Guaranty”) personally guaranteeing: l) the amounts due
on the Note; 2) benefit contributions and dues that are due at the time the First Note was entered
into; and 3) benefit contributions and dues that became due while obligations under the note
remain unsatisfied 111 addition, Mannion guaranteed payment of interest, liquidated damages,
accumulative liqttidated'darnages, audit costs and attorneys’ fees and costs resulting from the
Company’s failure to timely remit contributions and dues reports and payments A true and
accurate copy of the Guaranty is attached hereto as Exhibit C.

12. During the term of the Note the Company defaulted as a result of failing to timely

remit and pay its monthly fringe benefit and dues reports. On September 13, 2018 ludgment was

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 5 of 31 Page|D #:5

entered in the amount of $4,388.78 against the Company and Mannion which was the balance oi`
` _ nance nn aiio_tli¢>?tées"01‘$566§`06.` zi‘iié`j`<i_oiiit)aa aid annual stigma j`{l¢lgnnzanna _ f
on October 15, 2018.

13. During the term of the Note, the Company was assessed liquidated damages
totaling 89,569.73 as a result of the late payment of its December 2017 through May 2018
monthly reports. 'l` he Agreement, the Funds’ Respective Agreements and Declarations of Trust,
Note and Guaranty provide liquidated damages which will be assessed at twenty percent (20%)
of the report amount

l¢l. 'fhe Agreement_ and the Funds’ respective Agreements and Declarations of l`r'tlst
require the Cotnpany to submit its books and records to the Funds on demand for an audit to
determine benefit contribution compliance

15. Upon request the Company submitted its books and records to the Funds for an

audit covering the period October l, 2016 through September 30, 2018.

COUNT I
(Failure To Pay Employee Benefit Contributions to Funds as Revealed by an Audit)
16. The Laborers' 'Funds re-allege and incorporate the allegations contained in
paragraphs 1-15 of this Compiaint.
17. Notwithstanding the obligations imposed by the Agreement and the Funds’
respective Agreements and Declarations of Trust, the Company performed covered work during
the audit period of October 1, 2016 through September 30, 2018 but failed to pay the Funds all

required contributions Aecording to the Funds’ Audit the Company:

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 6 of 31 Page|D #:6

(a) failed to report and pay contributions in the amount of 835,969. l 3 owed to Funds
l lolthe auditpelrodOctobet1,2016 thioughSeptcmbe130, 2018,the1cby depliving the
Laborers’ Pension Fund of contributions, income and information needed to administer the Fund
and jeopardizing the pension benefits of the participants and beneficiaries;

(b) failed to report and pay contributions in the amount of $29,326.14 owed to Funds
of the Health-and Welfare bepai‘tme11t of the Construction and General Laborers’ District
Council of Chicago and Vicinity for the audit period of October l, 2016 through September 30,
2018, thereby depriving the Welfarc Fund of contributions, income and information needed to
administer the Fund and jeopardizing the health and welfare benefits of the participants and
beneficiaries;

(c) 7 failed to report and pay contributions in the amount of 813,422.33 owed to
Laborers’ District Council Retiree liealth and Welf`are Fund of the Construction and General
Laborers’ District Conncil of Chicago and Vicinity for the audit period of October 1, 2016
through September 30, 2018, thereby depriving the Welfare Fund of eontributions, income and
information needed to administer the Fund and jeopardizing the health and welfare benefits of
the participants and beneficiaries;

(d) failed to report and pay contributions in the amount of $i,835.55 owed Laborers’
Training Fund for the audit period of October l, 2016 through September 30, 2018, thereby
depriving the Laborers’ Training Fund of contributions, income and information needed to
administer the Fund and jeopardizing the training fund benefits of the participants and
beneficiaries;

(e) failed to report and pay contributions in the amount of 8491.54 owed to Laborers’

District Council Labor Management Committee Cooperative (“LMCC”) for the audit period of

Case: 1:19-cv-02572 Do`cument #: 1 Filed: 04/16/19 Page 7 of 31 Page|D #:7

October l, 2016 through September 30, 2018, thereby depriving the LMCC of contributions,
111con1eand lnfoimatlon -_ needed to n administer the fund and jeopardizing the benefits l of the n
participants and beneficiaries;

(f) failed to report and pay contributions in the amount of$231.31 owed to Chicago
Area lndependent Construction (“CAICA”) for the audit period of October 1, 2016 through
September 30, 2018, thereby depriving the CAICA of contributions, income and information
needed to administer the Fund-and jeopardizing the benefits of the participants and beneficiaries‘,
and

(g) failed to report and pay contributions in the amount of 8202.40 owed to Laborers’
Employers’ Cooperation and Educatioi1 Trust (“LECET”) for the audit period of October 1, 2016
through September 30, 2018, thereby depriving the LECET of contributions, income and
information needed to administer the Fund and jeopardizing the benefits of the participants and
beneficiaries

18. A true and accurate copy of the Funds’ Audit for the period October 1, 2016
through September 30, 2018 is, attached as E>;hibit D.

19. By virtue of the Exhibit C Guaranty, Mannion is personally liable for all audit
findings including liquidated damages, interest, audit costs and attorney fees.

20. The Company a`nd i\/lannion’s failure to submit payment upon an audit to which it
submitted its books and records violate Section 515 of ERISA, 29 U.S.C. §l 145.

21. Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of
the LMRA, 29 U.S.C. §185,'federai common law, and the terms of the Agreement and the
Funds’ respective Trust Agreements, the Note and Guaranty, the Company and Mannion are

liable to the Funds for unpaid contributions, as well as interest and liquidated damages on the

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 8 of 31 Page|D #:8

unpaid eontributions, accumulative liquidated damages 011 the late paid eontributions, audit eosts,
deems appropriate

WHEREFORE, Plaintiff Funds respectfully request that this Court:

a. enter judgment'in sum certain in favor of the Funds and against Defendants
Garees Contractors, LLC and Eida Maimion,jointly and severally on the amounts due and owing
pursuant to the audit for the period of October 1, 2016 through September 30, 2018 plus interest,
liquidated damages, audit eosts, and Plaintiffs’ reasonable attorneys’ fees and costs;

b. enterjudgment`in favor of the Funds and against Defendants Garces Contractors,
LLC and Elda Mannion, jointly and severally in the amount of $9,569.73 as a result of the late
payment of its Deeember 201'/`l through May 2018 monthly reports.

c. awarding Funds' any further legal and equitable relief as the Court deems
appropriatel

COUNT II
(Failul'e To Submit Reports and/or Pay Empioyee Benefit Contributions to Funds)

22. The Funds re~allege and incorporate the allegations contained in paragraphs 1-21
of this Complaint.

23. The Company submitted reports but not corresponding contributions for the
months of October 2018 through February 2019 which total $42,392.56. A true and accurate
copy of the reports are attached as Exhibit E. As ofthc date of this filing the March 2019 reports

are due but the amount of the monthly reports is unknown.

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 9 of 31 Page|D #:9

24. Notwithstanding the obligations imposed by the Agreement and the Funds
z `fr-éazata§ agr}¢¢aaraira 'oé§rariarrar'r`g:`;§rrr-L{a,:` ira earning rita _`;§a-ra-.rj;z;r aguiar dart '
during the months ofOctober 2018 forward and lras:

(a) failed to pay contributions to Laborers’ Pension Fund for the period of October
2018 forward, thereby depriving the Laborers’ Pension Fund of contributions, income and
information needed to administer the Fund and jeopardizing the pension benefits of the
participants and beneficiaries',

(b) failed to submit contributions to Laborers’ Weifare Fund of the Hea1t11 and
Welfare Department of the Construction and General Laborers’ District Councii of Chicago and
Vicinity for the period of October 2018 forward, thereby depriving the Welfare Fund of
contributions, income and information needed to administer the Fund and jeopardizing the health
and welfare benefits of the participants and beneficiaries;

(e) failed to submit reports and/or pay contributions to Laborers’ District Council
Retiree Health and Welfare Fund for the period of October 2018 forward, thereby depriving the
Retiree Wel-fare Fund of contributions, income and information needed to administer the Fund
and jeopardizing the health and welfare benefits of the participants and beneficiaries;

(d) failed to submit reports and/or pay contributions to Laborers’ Training Fund for
the period of October 2018 for_ward, thereby depriving Laborers’ Training Fund of contributions,
income and information needed to administer the Fund and jeopardizing the Training Fund
benefits of the participants and beneficiaries; and

(e) failed to report and/or all contributions owed to one or more of the other affiliated

funds identified above for the period of October 2018 forward, thereby depriving said fund(s) of

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 10 of 31 Page|D #:10

contributions income and information needed to administer said fund(s) and jeopardizing the
arenaa1`1:`§1`r_a,-_rr'a_r;araira tr " `F ` ` ` ` " ` ` " ` ` `

25. 'f11e Compa'n'y"'s actions in failing to submit timely reports and contributions
violate section 515 of ERISA, 29 U.S.C. §1145, and Section 301 ofthe LMRA. 29 U.S.C. §185.

26. Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Seetion 301 of
the LMRA, 29 U.S.C. §185, federal common law, and the terms of the Agrcenrent, the Funds’
respective Trust Agreements, the Company is liable to the Laborers' Funds for unpaid
contributions, as well as interest and liquidated damage, accumulated liquidated damages at 20%
of report amount, s on the unpaid contributions and paid late contributions, reasonable attorneys’
fees and costs.

WHEREFORE, Plaintiffs Laborers’ Funds respectfully request that this Court:

a. order Defendant Garces Contractors, LLC and Elda Mannion to submit benefit
reports and/or contributions to Laborers’ Funds for the period of Marelr 2019 forward;

b. entering judgment against Defendants Garces Contractors, LLC in the amount of
$42,392.56 plus 20% damages, interest and attorney fees for the October 2018 through February
2019 reports as weil as any amounts shown to be due and owning on the March 2019 forward
reports;

c. awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate

COUNT III
(F ailure To Submit Reports and/or Pay Union Dues to Laborers’ Funds)
27. The Funds 1'e-a11ege and incorporate the allegations contained in paragraphs 1-21

of this Complaint.

10

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 11 of 31 Page|D #:11

28. Pursuant to agreement, the 1_,aborcrs’ Funds have been duly designated to serve as
' :¢'¢r'r¢é_ir¢raaa jr;zj`.z'rt@" trier rif ira ira 11'_a_.ra"rij;,@.far¢..r irs iatarr$?i;; area
from employers union dues which should have been or haven been deducted from wages of
covered employees

29. Dues reports and contributions are due by the 10th following the month in which
the work was performed Dues reports and contributions which are not submitted in a timeiy
fashion are assessed liquidated damages at 10% of the report amount.

30. Notwithstanding the obligations imposed by the Agreement, the Company has
performed covered Work during the months of June 2018 forward and has failed to withhold
and/or report to and forward union dues that were deducted or should have been deducted from
the wages of its employees for the period of June 2018 forward, thereby depriving the Union of
income and information

31. As a result of submitting and paying its August 2017 through May 2018 dues
reports late, the Company was assessed liquidated damages totaling $366.21. Further, the
Company’s failure to submit timely payments of its .iune 2018 forward due report under the
terms of the Agreement will re`suit in accumulative liquidated damages when paid.

32. Pursuant to the Agreement, Note and Guaranty, the Company is liable to the
Laborers’ Funds for the unpaid union dues, as well as liquidated damages, accurnuiative
liquidated damages, audit costs, reasonable attorneys’ fees and costs as the Union’s collection
agent, and such other legal and equitable relief as the Court seems appropriate

W 1-1EREFORE, Laborers’ Funds respectfully request that this Court:

a. enter judgment ordering Defendant Garces Contractors, LLC., to submit dues

reports and payments for the time period of June 2018 forward;

11

Case: 1:19-cv-02572 Document #: 1 Filed: 04/16/19 Page 12 of 31 Page|D #:12

b. enter judgment.in sum certain in favor of the Plaintiff 11aborers’ Funds against
n DefcndantGarces Contractors, LLC,on theamountsdueandowing pursudntto tlredues reports n
and contributions revealed as owing pursuant to the June'2018 forward dues reports to be
submitted, including dues, liquidated damages, accumulative liquidated damages in late reports,
audit costs, and Plaintiffs’ reasonable attorney’s fees and costs;

c. enter judgment against Defendant Garces Contractors, LLC in the amount of
$366.21 stemming from its late payment of the August 2017 through May 2018 dues reports;

d. awarding Plaintiffs Funds any further legal and equitable relief as the Court

deems appropriate

April 16, 2019
Respectfully submitted,

By: /s/ G. R an Liska

G. Ryan Liska

Laborers’ Pension and Welfare Funds
Offrce of Fund Counsel

111 W. Jaekson Blvd., Suite 1415
Chicago, IL 60604

(312) 692~1540

12

Case: 1:19-cV-02572-.Document #' 1 Filed‘ 04/16/19 Pa ‘ ` w
_ v . . _ . ge 13 of 31 Pa e|D #:13
Case. 1.16-cv-l , 70 Document #: 1 Fited: 10/07/16 Page 10 of 16 Pa%e|D #:10 §

N'r*.f
_ cowsraucrioN a GENERAL taaortats' ,_
otstaict cannon or criiCAoo Ai~io vicinity

AFHL\ATEU wltH mt MSORERS' thERNMtONAL uNioN or worth AthOk
_ __ ..: ssa sitet_t_iuoelt quite + _sul__t_f 1119 1__ e__u_ttx _i_i_it_)ot_, it tom _»__ iitoi_ii_~._ express-etta ‘_ me monsanto

 
 
   
  
 
 
 
     
    
    

 

 

 

 

.I :

-'g 'w' iuoEPEiioeitr coNsTaueTiouiuoueta‘l_eoLLEOTivi=._ uAaeAin_iue_AeigEet.i_aiir - __ . 1
_ - , ~ -7 _¢ ,_',,. »~_at‘_ - _ ‘ ' ' 'r

:`n' §nm.u mmrmvmaua.sn_¢;-"?i' E(,Q"T> f L'if‘-i'itii"\h rQL-.> l~ 'i-_~i'm¢%frimiuos“maa .' i

'- -- |J`nttttl movant mem unvci‘r`¢g`ut-o»:m' latimer-ml U.-;edu whitman t’ihm'i. riixtsiru»g ins w.».vpmi.-.qiim'nuit¢ remittitur
1. 2. I. 5. 6.2$. ?S. ?6. 96, ll!. ll . \5£. 225. 131 2&3. 5$?. M\. tl'.¢\.103$.1112.|‘:¢;¢'»\§\°!/.!1\;1»;011111¢-111 wm i.‘ui may mm mm is .
. w`l. mr viewed utu t\i pmm-tic mas et emma D:?z}a,t\'ll. Gtcrd;. itcnh§t m. mikva uA score citrus odds ear 3
umta-o f _ maps-ina 1111 cities reqth migrant n mm)c\tiriortut‘»:es(nrmmwwi cl withstath b‘>t twawt<‘\’-‘t'ttl!l ltd l*¢\"-“ :
"~--- -'¢ m town duqu it¢¢'emum visa macoan d me NLM is uria¢i#. tx \M emma nut va tamm around wm Lt.e terms cl
uh mccord in lmra to vt?n. hours and ¢~‘.hti tama ted earliest of ui‘os;~,mnt. THs-mo;.-?.'¢\\ l1 rem m m Lk'w't mine item 0-1 mem ott-trw ii idea
mut-ard its retroain Tm_£mumt m mt mem r.i again rcr mpa-m ot comm bastian war mt limit n any ¢er:tu. won er indem int P~'.r¢!rr
mem 8 odor miami ct M»d»gmu.it mm miami M\\\\,atirit;uxtsr¢uo w 1 immigrant mm i; sip parte-it ¢m,ru manner dirt-nm

 

 

utmot\t-'e nimmer mr current .ie'it.iit\‘mt arisen miami liomthi Unt~:=tmt ‘lr\ m it`d¢di vii wmata 1116 14 WM\')~‘»S hires rw'*<frflf\“h

ewittuttmwrnmrr;am adt-amwth maamoif't\imrmrqtm '¢ahui:u. _ .
_ ?_ mm swint tie EW-'¢w attain ins ranges the wanda emma mtai'\'i'. A;itin'»ut[i). as stations tim L\r'oa. baum tha Un‘¢\ am rtc Si'ddm

woman the tatum mt ledesma-t ewth hmw-ng criteria am an cum human ibt Cttr.m mt S<atto¥$rsi maintain the G\'~cl\t¢ \

umw cammm'mo<ur-cn, m o<mm easement minn detain citing 04 tamm tamm or wit va alma cwa-ir in m raw umwa '

errata common 114 klith wit am cum warsaw ira mrs ama-maul tamm tsu-clam the mar and m minimum wm As\a¢;icm. va '!

lands Sa\tl haas Asm'\it-o-¢\ tire tm may€»;¢i-'riaoisi_~mdlbni the uncecaritm:tc¢l wanton cit meant worn are tmi-lewd whom brennan ssi
tx u_r.u irrath ;i;ua*:ca_s rita wm chi u~¢‘a‘\ rear stem mar tim twa in tamm 11. ct ar a-p ann tamm stream maintain pate dunn w wm
ct tbs marvin m tamm in the nutt o win suit 1110 aim md a must nw tmi-ruhl 141 umwa with 911 be warned nw KtM-\r wio-
t‘ra warrior marina u writ w terms tr w nature comm howe wemvitt)¢

3_ Tc¢u! remark harms rha fm{v,-ir\m\ m 215 M$bhm j law summit l_msa;a d il.l§ pit mut dl¢¢£vl Ji.u»; t. KI\O.' 31.¢-5 pit h.'i.v' lti¢¢f‘r¢ \\-N l.
tatum 1145 permmmce»m 1.?012. \1 immunize mud timinvw¢.akqt warsaw orr.rtm:wnwoi>ah li medium enam`|vra 1. :'
midwain wm nn net 14 midwth t

 

 

‘ 4. miami nmi/aims and monty-m mt wit twa again tva ita int w ms intern hinton t»u, amsm.iu. muqu ma mr rundle
auburn nimmerme irmaaeidu“zfmtr=d.msw\ nati_ar umw hamm iu‘mi':~o edwinan M swint w i

\’mw w wainwth wm dwi-s w:wu:t+r.e.¢ pape sir tamm mm eeo nepa ind wiseman mar turn measures ha ear mar 11¢ mo `-
pumer o! \M man tom-idea ma mud tatum sid stat ms wm nude tt 1b1 forum h'¢i is ama reed ii omni iv m dam 111 °o armed tri-et brain -.
sin-dr int vi ratovp;twser ttu seminal iran tit monte to he wm m 8 win cl mt tamm umw mt
_ 115 €mpv,~u nom wmmrmmteeatqm¢ br m unwarme that wiretap mem nw untrue iam status-annum eighth ot :
han sloth rowan WM da¢xt`»o»t tanks md still ry umw wm go tim-aid mike uwus' hat-sui lawn {'t$‘L'| ct 11 1 aimed IPK*-i\¢¢. hot '.
-iru marx itoh mathemme du ama ta n ii.~dr demands we ¢M$.Utna.’wi:s:sml 'r¢ctr.\$a \i¢;m¢l 11a atmme W steam-mt l
knmmoducm.\smm!¢. miami tandem-travia team migran the twam‘t’c~')zcet lu¢ri. m macon dol br wit machine mh crowe _
rim 11a nut arn-tmi tom emma to de t.$‘\.to b1 canons a rs lam hiram-att or sri-im tamm
5. Wm~\.risd<tm ludwth twin itt mppaa the movable warth umwa warrants m i.l rim winn tm unst uss-a int pmm-th trap
tatum 11utlambkumy$w.mmumittmnmm¢dmmmu ma utah a¢mkiibzumina maintained 114 trt-ami swinan )’¢
veniremenlamhhmt.tmt-i-;tuimuwtrm§&,i¢i manor-upwards \Wuanitdmh comm Hdratm€wh;¢trrrfttw\ mha-mts a ;
§§m’:o£§ks team mm sedima se nhtsa to a§“tmuit w am immune arisen t+z<is c-' swain watt twa radio ami w mt M¢- :
1'l
6. $utmirwt'rn rhmretcr,v. sum mmincorvma.cewam\.wmwrtn¢etmnawwiuu umw iww.mtm:t¢at¢ due aaa s<¢
aimwctbn. tamm tamm ct tigar uabi.»tdrq. minimus-amth tamm widow w m_tkv¢:t limine tv rd W¢'lt¢dtry\ot-te<m_wsl'r%‘e mr
memorandum n\\s¢ait\imu¢%numnrs milwaukee perixmwmiimsatormmw m mnlr=hl'fwtwltt“'¢w-IW “`Md¢li“\w
¢i ¢%mwumm" wi at gram tamm iii means mm air am mm twin twa ira stadium baum wmata tcm-ar eis mm 11 aware the
pmm t .
ti f¢\`t-:t sum rla manns read to ref ita mann aid l h board to pay msu sincere-zim wigui'»} munson 1a 131-z mach aid ws!ii¢ pepva d
m eastman mi wm umw pains own iii mem m ‘.'r:.‘.\ m umw wrist mr moran tit-aar him arnett term in fox twin witt
hen \+¢ wm and diana umw Mmo'dot draw z beattyth m 11th trust fuM. ve tamm rim ttbwt»£mplwm_ C .rm.-r
forman Tont. the totalled mdu n waldrop-im tim-umwa wait ordanan t\.r~ds 1111 ‘ti.wti'i. ind la wm bend ny md be conduit army
ia registrants wisconsva hanan-w m hinds 11 him itan deemed represents wit warrants and WMP-u therein 13th ama '
wi ll wit cwa-ams paid ia hi Wutiit. Ptmm. infirm and o‘.riir hess wm cme ta' dui whereas mem el m Eiro-!om 11 at priest mu. am utich the :
trades hunt 11 n cage win twa miami m comm mwtjwimaa a mm m mcmanus mr mm atwater-iva h ram tw- l*-M 1
ivtrmm~risutmm to ted art £¢¢v,-H 1a ira minus tale uter widows i
$. cannot hamm n pittman eat w cum any term hmo-air smi. a at arms annum be stolen 11 rs ¢b"d» maria ¢w"ti G-'ww»<t
tamm intent iost-‘Mir.-Mtip-n.témv trauma nu m'r.’m.iiiamd our aris-med wainwrigqu mir-pid to tim am wing activitiean .
afraidem~,t.shwiteafmpiwhoto umw \t¢:ntm[to)dn\wl;hm winn guam rr~d.m\h&'wwmq'¢ commits et lmra»>§r.lnun beating kv n _ ~
witt 34 neil las hurst witt t.lrrc-m trth ha mm mm mem to the mwi\twquam wl it ira wm f¢~ttos'ni¢ umwa-mfg mern~ .
bits kansas ot imith d ma mm t° materials-rum haw w _tr,i Em;to{a to maximum to rtc unc-act targeer watts nas-ng grew ‘_
'zviit. m firearm team et ira mm eis W;d atl cia t-¢ Uh'»:n the right o utu ing am nga md hamm m\. ncua-g t-.~i hot mind tc 11 uaw
»§qt 11 twa ¢gv`ty. 118 onquth md remind 1111 times right mm maintain m s v simon 10. mt Mt la ltv aids mm m¢¢r the ehret-14 affd-
?wn :1'\;1;?; r¢§rtt_'o' lo correct forma tt:tzt`¢u. or shirt M incapable thwart k ninety micratd. ita Ua\cn trw maris mt place a sand mm outt~.‘-¢ br wad-
s~¢tt t i it,
9. Sorwmr in usa ma eta-ry drum ll ne winn°y. mmmmu_ ¢~‘ centum d w Ec¢a:m‘z mir-m or ww:.i'mi' al d h mud w mt savannah l
a qua rmi it a mims a nut on a mar m m mower or trw tatum twin a harm mata mr baird birth team r-t tantm vt 1‘=’$
western 'tr.t indem twa .-t_¢a mbm ma tea 101 6:,4' uranium .M to the UA'M et br ute or tamm mt unit 14 indians m u names twin w itc
`U¢h\l.ah'icicethlt'¢mw{ pln';ih\. " ‘, 1 _. ..i.. ...1: ';‘. :::~ : '- -
10. umwa nn summit inst mason tie am mr mm from Jix.i 1. wroturk:mtrddhmawbrt¢-t erwin it 11. tent a.»-: mata-rag tim
'Mem'rl~ip then nn branches minn mediumsz wenw¢.a.t;wm.mir.¢.i m usi warranting m mci mm mm 911 sits nice 11 ira immune
otthtdim to mem or emma fm hamm it~.rw;h rmrm.ta 1111 ibm-tx ct westward proper between E"¢W:W W m U\`-W '¢?M 10 b¢ M W \`1* “\¢“`
veteran michan mgimintti). restrictive am into tit Nitimart_ m e.runrfm this warrior tar the in ot mt rptr omitted rejection ir-_:t trauma icc t‘>t
drawn at smsmi§gmuan, m\a\i md watt-aug mike summation gram i'.i~t\r-,ss ann amy tt¢) me ama warranty 1901 dayspr#wim upnv¢ooteath wt-
o!'»si'.v cok<R.-i Birt\i‘rm; l.ammmt t -
ii. tamm the curiam b¢wwimr<t 111 or ha irwin 01 ne captain matter augusta hereinafter m miranda item ita miner n adult taft
mitsunt.\ahwl 1th wmata md rim M waited-pa raw coing ind waterman cova truth thermal ethnih'-sf~;aw terrain-arise mutual ¢-1\*¢1
l»\;r¢to\ltil ftlt'timri\%kod;hils};om'm' `

.°‘M év§v:(vht:}_~v(;*_"_‘z°-zz~ /`

\;“;;;L;"')Yt_jt»=:. (/Hti;=.‘in‘ir/c;t_”,"itj)r$ U.(

 
  
  
 

 

 

  
  

4 M§£M'm:
!M¢I§`_ ' N¢= fElHHi.'\-‘._._ ... . f
. "*.“) ‘ : “"j i"`} ,.'-r ,1. ,
't. read /»- ,i»¢»»» t i. , .. . t,.s_»..¢t’./-"-H-¢~'~H t-»H'?i“\r:rr“\€--terre
7' -* ) 1551 ' tai-ii ama m `t`d /‘

6, t lt
corniamrioimior.mtmoeom,s' gail w - 4 } ` ,-.x §§ _
crammmuiicitotcncmo»\'mwaaw - ,.-',' ~ /' ar a‘ j.-' ‘\

§ m ' : ' ll , M l' i ./,__1
s*" _T'§M'Wi_'_m ’. ‘ . (5"°"`"'“"" '="`-. -'“"'
uaw . §§ a M§ajgzM“t.d
_ _ w ,.~} lyman “-”` ,,,. _ _,C,-
W_ j ` .r_? ,r l .

        
 
 

 

CN.rtBL ifr:.Sé:a‘rtm\ lmra fica
m interim mac _,_.£,E‘?._J*_'B~§

wmata-imm mint-remmth » CARMY'YRL\$IFURQ ~ P'rttrt'ntsmtc\’t‘,¢Ul:ut -

 

Case: 1:19-Cv-02572 Document #: 1 Filed: 04/16/19 Page 14 of 31 Page|D #:14

INSTALU\”[ENT I\YOTT",

'l`l`ils lnslrillmcttl l\'olo ("Nole”) ls n_incle between llie l,riboi'ct'.s' Pciisloii lltititl (“Pcnsloii l"itnrl“), f|ic |,iilrorcr's’ \Vollriro l"titid of

tlic'¥{viilili'r`t`nrl '\\'olliit'e Di.‘ll"oi"`liri`étt`l oftli`e.'Coi'rslt'itcllo`ti"t`ii'itl 'Ge'iicri>.l Lobot'or‘s' D|sli‘lcl Co:r`i`i"i'cll ofClilcri`go ‘niitl 'Vh`:litlly`nnil the . _:
R_e_i|_rc_e _I_le_o|_llt_ mill .\'l'olloi_'_o__l?__ittttl (“\\'c_l_l'i\_i_‘o l~'ttn_d_s"_or collectively lite "Iltinds_”), lli_c pm'llc_s_‘ _ol'__lltc ll_r_sl_ |tii_r'l, mid _Qnt'ce_s_ __

_Cotili'ao|ol"s',' l.»|.(,' (l|tc "Coitiptitty“), llie pnt'rllet of llio sccoti'tl porl'.

WllEliEAS, llio Corirpitny lists til till relei'ohl flores been party to ri coller:llvo bargaining agreement (“CBA") with Locril§
ilio Co'iisir'uclloit mid Goiioral Lirboi-ors’ Dlsir|oi Coiutcil of Cliloitgo ritid V|iilirll)', ii'hcrouiider' li ls obligated to make corlnln
conit'lbttllons lo lltc above-named Futids, as well as lo f|io ‘l‘roltilug Fiitttl, on behalf of lis covered employees, nitrl lo submit
payment of nll employee ittiloti ditest "

ll'HERloi\S,__llio lCoitrpriti)r_ltrts_fril_lerl to timely pay cei‘lrihi eotiirlbitiloiis owed to llto Fiittds for the nudlt porlotl of

iorio-t zo orr or i so_i'lr:iilrrirr_so iam

     

WHEREAS, llio Conipnny has follcd to remit all employee rittlori dues to the Ii‘iriitls, as the doslgnalcd collection agent fo_t‘
lho Cottsiritcilort and Goiiot'ttl thorot's' D|slt‘lct Coitw:ll of Chlciigo cind Vlclailiy, lnt' l|ie audit pci'lod of ` ' o oliot‘_l 2 ll lltt'oi l

§gploiitboi\ 30,‘3916, -

\WEREAS, lite Contpaiiy desli'es to pay till delinquencies owed to tlio Filrids, lo pay till unlon dues owed to the
Conslrircllon and Gencral Labor'crs' Dlslrlcl Cotmcll ol` Cltlcti`go and Vlcltrliy, together wllh llqtildalcd tlrtningcs, and lttlot'esl, ns
sol l`oi'ilt below niirl further doin'os lo i'eniiiltt current in ila obllgriilon to pay coiilrlbttllotis to ilic Fiinds.

'I`HE I'AR'[`IES HEREBY AGREE its followsl

l. 'l`lio Cotitpoiiy will pay $9,130.81 to the Hertllli otto Well'zire I-`iind (comprlsed ol’ S¢l£l£l.ll:l ln ilcl|niiitoirl conlrlbritlotis,
Sb',G»lS.GQ hi llquliliitod dantagcs, $QQ` 6,‘36 ln nlioriiey's fees and cosls, SSH$.’J'S lit micl[t costs mid 8555,83 lit lnler'est)
(ltasecl oil air Iittct'csl rate of I?,%). Tlte Cottipan)l will pay $4,651.21 lo lhc Rcilroo Hoallh and Welt`iit'e Fund
(coitiiit'lscd of$lg¢l.UU` in delinquent corth'il)iillotis, SZ,{MO.'¢($'. ha llqiiltlofed doutrigos, SQBG.'SQ lo ollorttoy’s fees soil
costs, $523,15 lit audit costs tmd $366.15 lti littci'est). Tho Cotrrpmty wll| rilso pay S'I l',?lD4.99 to the Ponsloii Fund
(coiiiprlsed ol` 34§9.52. lit delinquent conlrlltutlons, $’7,463,25 lit llqulilnleil dnllirlgos, S.l_i9_i_'l_.9?» 2111 Hl¢“l‘l\°.‘r"$ rees and
cosls, $li@rl'!.SlJ ln audit cosls and SGH.§Q lit inlct'est). r\ll of these amounts shall bo paid nccortlliig lo the scliorlulo
dosct'lbcd below ln paragraphs 5 mid 6. .

Tho Coiitpiitty wlll also pny 3152,95 io the ’l`r'olning Fund {co)itpt'lscil of$?,_m |n delinquent conlt'lbiilloits_. S_l}§d_$_
lit llqiililoietl damages mid $M_ ln_ lnioi'c-sl), SM to the LECET Fimrl (corttpi‘lserl of S,Z_.S_’l, lri dellnqiiont
ooiiti'lbirllotts, $,_2_9_ ln llqtilrltiled damages rind S,§gl, fit littot'osl), SLS_|S_ lo llto LDCMC Fund (cottipi'lscd of S§J,£l'_l_ lo
-tlollitqiiotil conirlbitllons, $L't_'_l.l lit llqttlclaled dntttag_os mill S_ILQ fit liilci'est), $:M to tlto CAICA Fund (eomprlsed of
SL‘;§_ ln dellttqueni contt'lbitllons, S_L€I_Z_ lti liquidated damages slid S,Q§ ln lriloi'est) and $651.'19 lrt tritlott dues
{coiiipi‘lscd of 351.99 ln delinquent contributions and 85`89`.8`0_ in llq`iildtrted climtrigcs). 'l`heso delinquent tlnio\riiis
shall bo prilrl hi iltch‘ onili'oly iii llro llnto lite Note ls signed along wlilt llio titiioimls due lit paragraph 5.

 

3. 'I`ho` Compmty wllf also pay the Funds or l|to sum of 53,9'85 .gld representing attorney fees mill costs lttcttrrcil by llto
florida ln.Cnso l'\lo.lG - 9§1@. 'I‘Iils amount ls spill between lbo Wolfoi'o, Rella‘oo Wcllore irritl I'otisloii Frntds its
dcsct'lbed lit pni'tigt°aplt 1' abovo.

ll. 'l`he Coiiipriiiy_wlll also troy llie minds the sum ofSZ,UQSM hi atth cosls. 'l‘lils amount sp]ll equally between Well`ot'¢
and Pcnslon ns described iii paragraph I tiboi'c.

5. 'l`lio hole purluil ls thirteen (13) consecutive months commonclng on Soploiriltoi' '1,-2?)'17 and ending on §"cp§otti'l)oi" 11
gl}l_ll: Fot‘ llto September l and October 1, 2017 pnytitoiils, llto Compotiy will pay 8702.37 per mot'illi lo llio Hcrtlili
and Wellai'o Fuml, 3357.79 to tito Rctlrce Iloiillli and Wolfrir'o I?tinrl, S§Bil,%`$ pot' month lo flra Pctis|on Futtrl mtd
§311.48 lo lllo dnclllory Fiittils for ii total monthly payment of- 83,3§5,8 . Coritiitonclng orr Noi'oiiibei‘ li 2017 mill
endlrtg on Septoiiibor I, 2018, ilio Coiiiptiiiy will pay $ILL§Z per mouth lo lho Honllli otto Welforo Fiitid, $§§1.72 to
tlicRetli'ee Hetiltli tittd Wcll`rii'o Fiiirtl, mid 3884.2§ per month lo llio l'otisloti Fund fot' ii total monthly payment of
31,944.39. 'l‘lie payments enii be mode on o single check mario payable lo the "Lriboi~ei's' Ponslon mill Wclfoi'c
Ftihd.“

 

G. Tlio Compritty will rotttlt till prrytiieitls~lo ilte Fiitids’ Atlmlttlslr'ollvo Ol'llcos, which are located at 11465 Cot‘mak
Rotid, Wostc|teslor, Illlttols 60154.

'l, Tlto Conipmty iinilcrslartrls and agrees flint lltls Iiisiril|iiioiit Nole ls based ott reports subnillled by ilio Compritty lo
the Fuods and that the minds reserve the rlglil lo conduct on oitilll, lit accordance with the terms of the collective
bitt'galiilng agreement and thc Fiitids' respective Agi'eettionts and Declarations of Trusl, to dolot'mliio bottom
cottlt'lbulloti compllsitico for ilio lime poi'lutl covered hereln mill further reserve the rlgltt lo_ collect rt
cottlrlbttllotis, iinlon dues, lnior'esl, llquldatorl ilnniogcs, otth nirdlt costs as shown on sold nitclll. -'--

 

 

 

try trtipnld

 
   

 

Case: 1:19-Cv-02572 Doc`ument #: 1 Filed: 04/16/19 Page 15 of 31-PagelD #:15

ii. Pal'n\enis mode pursuant to this installment Note shall be considered "coniributions".as defined under the terms oi`- -
the Ci'iA and tlie_Funds' respective Agrccmcn_ts and Declarations oi_‘I'ru_s_t._ i[ the contributions _sre_n_o§_pa_ic_l___by__ti\_e
lalt any following the date on annually-haiti should nav°e'bee'n 'r'é'éen?‘eo. 'tao'"e'tintrlboiion""slidn be"éb'r'isaietétl
delinquent and all charges which apply to the late payment of contributions under the terms oi` the CDA and the
Funds’ respective agreements and Declarations of 'I‘rust shall appiy, inclndlag, bat not limited to, the assessment oi' l
interest end liquidated damages. Furthcr, in the event the Compauy fails to timely make any payments described in
this Note. Aii amounts described in paragraph l herein shell immediately become duc`on the iti“' day following the
date on which payment should have been received by the Fund’s under the terms of this Note. ia such event the
Cosnpuny further agrees to pay ali aitorneys’ fees and costs incurred by the Funds in any action to enforce any pari
ot this Note.

9. This installment Note is conditioned on the Company staying current on its obligations to the Funds and District
Counell under tile terms oi` the collective bargaining agreement and the Funds‘ respective Agreenaonis and
Declarations or 'i'rnst. in the event that the Compaay falls to maintain its obligations under the terms ol` the
collective bargaining agreement and the Funds' respective Agreetncnts and Declarations oi' 'i'rust, including, hut no
limited to, its obligations to submit timely contribution and cities reports and to make timely contribution and dues
payments by the tenth day following the month in which iaborcrs’ work was performed, then the Funds shall have
tile right to accelerate and collect ali amounts due under this installment Noic1 plus payment oi‘ ali atlorneys’ l`cc
and costs incurred by the Funds in any action to accelerate this installment Note. '

itJ. 'i‘he Parttcs acknowledge and agree that any payments to the Uuion provided for in this Agrcoment fully comport
with 29 U.S.C. § 136{c){2) and that they involve the comprontise, adjustment, settlement or release or a eiaint.
complaintl grievance or dispute la the absence oi' fraud or clnress.

il

The Company further agrees to obtain and maintain a surety bond to insure the payment ol` wages and benefit
contributions as required under the terms of the CBA. 7

'i`ho Colnpany shall have the right to prepay the entire amount due under the Nole prior to the date upon which
payment is due without penalty and without payment of any preeateulatcd Noie interest that has not accrued as of
the date tuti payment has been made. -

Tiie Pariics hereby agree to those terms by their execution hereof on lite_ fit 2 day oi`tiit§}i) K£q 2017-

12

Garces Coniractors, LLC n _ vi n
Bv= HZC/€C/““*"’“'<% f " "
Tnnn'}_l \(>i’Q§/C()/dlq(%

hahorors' Pension Fund, baborcrs’ Weil’are Fund of tile Hcaith and Weil`are Departmeut of the Coustructioa end Genera|
Laborers‘ District Counell et Chicago and Vieinlty and Rctirec Healih and Weit"are Fund.

 

 

'By:

 

 

 

Case: 1:19-Cv-02572 Document #: 1 Filed: 04/16/19 Page 16 of 31 Page|D #:16

S. i’avi_nen_ls made pursuant lo this histnllment_l`\'ote shell__h_e considered_‘__‘eontt_'ihnt|ens"-ns defined undcr_i_he terms _ot
` the CBA and the i?ulids‘ respective`Agreements and Declarations et 'l‘rns`t.' It‘ the contributions nre not paid bvthe
10"3, tiny foii_c_nvlng lhe_d_nie on which payment s_h_o_uhl_ _hnvo been rcceived, the contribution shall be considered
delinquent and nil eltnrges which apply to the into payment oi` contributions under the terms or the CBA and the
i?unds’ respective agreements nnd Declarations oi` Trust shall appl_v, inclnciing, but not iimttet[ lo, the assessment et
interest and liquidated dumngcs. I\`uriher, in the event the Compnn;,l fails to timely mntte any payments described in
this Notc. All amounts described in pnrngrapi\ 1 herein shall lmmedlntciy become due on the 10"‘ day foilo\vlng t|\o
date on which payment should have been received by the Fund’s under the terms or this Noté. In such event the
Cou\pnny further agrees to pay ali nttcrneys' fees and costs Ineurrcd by tile I?nndsiu any action to enforce any pari

of this i\‘oio.

9. This `tnstailment Nete is conditioned on the Colnpany staying current on its obligations to the Funds and District
Ceuncil under the terms of the coiiectlvc bargaining agreement and the Funds' respective Agrcentents and
Declarations ei` Trust. In the event ihnt the Compnny fails to maintain its ebilgattens under the terms of the
collective i)nrgninlng agreement end the Fuuds’ respective Agreemenis and Declarations of ‘l‘rust, luclndlug, but no
limited to, its obligations to submit timely contribution and dues reports end to make timely contribution end ones
payments by the tenth clay following the month in which iaborers’ work was performed, then the Funds shall have
the right to neeclernie and collect all amounts due under this Instnllment Notc, plus payment ol` ali atterneys’ fees
and costs incurred by the Funds in any action to nccelerntc this Instnihnent Notc.

'i‘he Pnriies acknowledge and agree that any payments to the Uuion provided i`or in this Agrcen\ent fully comport
with 29 U.S.C. § 186(e)(2) and that they involve thc con\protnise, ndjnstment, settlement or release et n etnim,
complaint, grievance or dispute in the absence ot fraud or duress.

iii

'I‘he Compnny further agrees to obtain nud maintain n surct;,r bond to insure lite payment of wages end benefit
contributions ns required under the terms ofthe Clid. '

11

\

12. 'fho Conn)nny shall have lite right to prepay the entire amount due under the Notc prior to the date upon willett
payment is due without penalty end without payment ot` any preealeulnteti Neto interest thnt has not accrued ns of

the date full payment has been madel _
The Partles hereby agree to these terms by their execution hereof on inc § ' .tlay of tlteQ___ .t/_¢_» 141 , 2017¢

Garces Conirnctol’s, I¢LC

 

By: ..

Tiile:.

Lni)erers’ Penslon Fumt, Lni)orers’ Well`nre Fund ot` the H'en|th and Welrnre Depnrtment ct the Construet|on nmi Generni
Laborers' District Couueil of Cliie_agg and Vleinlty and Reth'ee llcnltil and Well'nrei?und.

 

 

 

Case: 1:19-Cv-02572 Document #: 1 Filed: 04/16/19 Page 17 of 31 PagelD #:17

'~@_uA_nnN'rv OP'PAvt\/int\t'r ANt)-n~tDEMNIlt.tGA-Fi`totc__ l

Thls Guarnnty (“Guaran|),n) is n_ind_c as oi` .luu_e 29, 20l7 by the un_dcrsigncd, Elda lvlann_ion, (the“-Ouanra-ntor"‘jl to and--

for the benefit ol` lite LABORERS' PENSION FUND AND THE LABORERS' WELFARE FUND OF THE
HF,ALTH J\ND WELI?AILE DEPARTMENT O`F rI`Hi':', CONSTRUCTION AND GENERAL UBORERS’
DISTRICT COUNCIL OF CHICAGO AND VIC[NITY (coliectivcly, the “Funds“). 4/

‘ \\lHE,REAS, Garces `Conlmelors, l.l;C (the “Company") has agreed to pay a total ot` 526,100.03 to thc Funds
m settlement ot` the alleged delinquent contributions owed to the llunds and to be paid under the tonns of an
installment Notc (“Notc”). `

\VHERSAS, the Funds arc unwilling to enter into the Nole unless the Gnarantor executes this Guoranty: and
\VHEREAS, the Ouarnntor bus a financial interest in the Compony and will be benefited by the l\lotc:
NO\V TitBREFQRE\i/ii BREAS, in consideration ot` thc l`orcgolng, the Gearantor agrees as follo\vs:<

l. -Ci_uartuny ot` l?`nylncn`[ and ind emnl|l'§at`lon, 'l`he undersigned guarantecs, absolutely and unconditionally:
(e) thc payment when due of the entire principal indebtedness and all interest evidenced by thc l‘~totc during the twelve
(l?.) month payment period including interest and liquidated damages i`or late or unpaid payments due on the Nolc', and
(b) the full and complete payment ciany and all fees and costs incurred pursuant to default under terms oi` the Notc,
whether litigation ls involved or not, and if involved, whether at the trial or appellate levels or in pre- or post-
judgment bankruptcy proceedings ln enforcing or realizing upon the obligations of` the Guarantor hereunder (tl)c
obligations ot` Guarantor under this Paragraph l arc collectively hercinailor referred to as the "Obligaiious“). 'l`he
Guarantor also agrees to be personally liable t`or all monthly benefit contributions union dues auditor wages owed l`ron\
the Compeny to the Funds, thc District Ccnncii, ali ancillary l`unds, andfor the participants that are due at the time the
Notc and Gunranty ace entered into and/or arc incurred.nnd become due and owing l`or the duration of the tho,
including all lntcrcst. liquidated damagcs, audit costs, anomcys‘ t`ees and eosts.

2. C"onllnu’ln'g G`um'nnty. 'i`hls Ouaranty shall bc a continuing Guaranty, and shall not be discharged, impaired
or affected by; (o} the existence'or continuance ot` any obligation on the part of the Ccmpany with respect to the Noto;
(b) any forbearance or extension ct the time of payment ot` the Notc; (c} the validity or invalidity ot` the Note; (d) any
defenses whatsoever that the Company or any of the party thereto may have to the performance or observance ot` any
tenn, covenant or condition contained in the Notc; (c) the existence or nonexistence of the Company as a legal cntity;
(t) any limitation or exculpation of (othcr_thau the payment end pec'i`onnance in full ot` eli oi` the Ccmpany's
Obligatious) that Guarantor may have as to his undertakings liabilities and obligations i\crcundor, including any
defenses based upon any legal disability of the Company or any discharge or limitation of the disability of the
Co\npany, whether consensual or arising by operation of` law or any banl:niptcy, insolvency or debtor-relief
proceeding, or from any other cause, each and every such defense being hereby waived by the Guaranior.

3. \Vai'vers..Guarantor waives dillgoneo, presentn\ent, protcsl, notice ol` dishonor, demand for payment,
extension ot` time of pnyment, notice of acceptance oi` this Guarauty, non-'paytnent¢at t'naturlty and lndulgences and
notices of` every kind not provided for under this Gunrauty. lt is the intention of this Guarenty that Guarentor shall
remain liable as prlnolpnl, notwithstanding any not, omission or thing that might otherwise operate ss a legal or

equitable dischargeot`Guarantor, until all ot` the Compnny’s obligations shall have been l`uliy paid and performed

' 4. Subrdgatlou,-Nonvltl\stati<ling anything to the contrary elsewhere contained herein or iu the l~lote, the
Guarantor(s) expressly waive with respect to the Ccinpany any and eli rights et‘law or ln equity to subrogation, to
rcitnbursenlent, to caencration, to ccntrlbutlon, to set oil"or to any other rights that could accrue to n surety against a
principol, to the Ouarnnior against o lnal<eror obligor, to an accommodation petty against the party accon\mcdatsd, or
to a holder or transferee against a melton and which the guarantor may have or hereafter acquire against the Colnpany
in connection with ores n result ot` Onarantor‘s cxeeution, delivery auditor performance ct this Guarenty or the Note.
rl“i\c Gua`ranior agrees that he or she shall not have or assert any such rights against the Cotnpany or ltssuccessors_ and

E le

  

l

  

 

   

 

Case: 1:19-Cv-02572 Document #: 1 Filed: 04/16/19 Page 18 of 31 PagelD #:18

--»asstgrrsarany-outerpany-(inct_udinganysrrre.ty). eitherdirectlycites.eu--H_.llsn\r)lctlS_r>t,of_f._rla attractionst>_tunir.l_nrd. _ .. . _

against the Gu_ar_antor_by_thc_Co_a_rp_a_uy_ (as __bo_rrov._'e_r o_r__ in a__r_r_y__ol__l_r_e_r c_apaci_ty) o_r_any other person.

o 5. lrulepcnr'|eni `Oblig`a`ilons._ 'l`l\e Funds may enforce this Guaranty without first resorting to or without _frrs_t
having recourse to the Nole'. provldcd, howevcr. that nothing herein contained shall preclude tire Funds from suing on

the Note or from exercising any other rtghts'. and the Fuuds shall note be required to institute or prosecute proceedings
to recover any deficiency as a condition of any payment hereunder or enforcement hcrcot`.

. 6. Acceleration. in the event that payments due trader the Note shall be acc_eleratcd, the Guarantor‘s
obligations hereunder shall also be accelerated without further notice from the Funds.

'I. lil[`e‘c| ol"_i}:a;'rl,'[rrptcy, 'l`hls Gu`aranty shall continue in full force and effect notwithstanding the institution
by or against the Company of bankruptcy. reorganization, rcadjustment, receivership or insolvency proceedings of any
nature, o_r the disaftirmancc ofthe Nete in any such proceedings or others.

8. 'l`ern]lnalion. ’l`lris Guaranty shall remain in full force and effect as to the Guarantor until all of the
Company’s Obiigatlons under the Note outstanding shall be finally and irrevocably paid in fuil. Payment of all of the
Company’s Obligatlons from time to time shall not operate as a discontinuance of this Gueranty. if alter receipt of any
payment of all or any part of the Conrpany’s Obligatlons, the Funds are for any reason compelled to surrender such
payment to any person or enlity, because stroh payment is determined to be void or voidable as a prcfercnce,
impermissible set off. or a diversion of trust fnnd, or for any reason, this Guaranty shall continue in full force
notwithstanding any contract action which may have been taken by the Funds in reliance upon such payment, and any
such contrary action so taken shall be without prejudice to the Funds' rights under this Onaranty and shall be deemed
to have been conditioned upon such payment having become final and irrevocable

9. 't`lre Co]tipn];y’§§ iiinanc'ini.€orrrlltion.-_ 'l`he Guarantor assumes full responsibility for keeping fully informed
of the Company's financial condition and all other circumstances affecting the Conrpany’s ability to perform its
Obllgations, and agree that the Funds will have no duly to report to Guarantor any information which the i"unds
receive about thc Company's financial condition or any circumstances bearing on its ability to perform

lO. lsf`gp,cnsgs$ 'l`he undersigned agrees to pay and reimburse the i’unds for all cost and attorncy‘s fccs, which
they may expend or incur in the enforcement of this Guaranty or any of the Company’s Obligatlons under the Note,
provided the Funds is the prevailing party in stroh enforcement actions

l l. ljelay, Cunn'tiat'ivo`Rclrtct|ics, No delay or failure by the hands to exercise any right to remedy against the
Company or Guarantor will be construed as a waiver of that right or remedy. All remedies of thc Funds against the
Ccnrpany and the Guarautor arc cumulative `

12. `l}lndin'g»l'i§f"`ect. 't`lris guaranty shall incur to thc benefit of and may be enforced by the Funds, and shall be
binding upon and enforceable against tire Guarantor and Guarantor‘s heirs, legal representatives, successors and
assigns. in thc event of the death of the Gnarantor, the obligations of such deceased Guernntor shall continue in full
force and effect against his estatc, personal rcprcsentt=rtivesl successors and assignsr Without limiting the generality of
the forcgoing, the l"nnds (or their successors and assigns) may from time to time and without notice to undersiglt€d»
assign any and ali of their rights under this Gum'anty without in any way affecting or diminishing the obligations of the
undersigned hcreunder, who shall continue to remain bound by the obligated to perform under and with respect to this
Guaranty ns though there had been no such assignmentl

lft. Dcl`ault-t 'l“he Guarantor hereby authorizes irrevocably any attorney of any court of record to appear for
him/her in such conrt, at any time after ten (ltl) days notice after default in any payment due under this _Guaranty, and
confess judgement against Guarantor, alter service cf notice of the claimed defauit, in favor of the Funds for such
amount to be unpaid and owed thereou, including interest, liquidated damages and reasonable cost of collection
including reasonable attorncys’ fccs. 'i`lrc Guarantcr agrees to waive and release all errors which may intervene rn any
such proceedings, and consent to immediate execution upon such judgomcnt, hereby ratify and confirming all that said
attorney may do by virtue hercol`. ‘

2

 

 

CaSe: 1:19-Cv-02572 Document #: 1 Filed: 04/16/19 Page 19 of 31 Page|D #:19

|¢l. W"rnrznrties. Gnarantorrnni:esto_the ij`nn_ds_t_h_o following_rcp_rescl_nati_ons_andwarranties _ f n ' " n-
(a) -E'_tlillid"r`i§`fatioi'i."Gu`e`r_anior' itas'i`ttli rigitt.'po`\'ver"and at`tl'hor'izntion"loer'\'te'r'into'tiris"('}nnr"nniy and
carry out his obligations hereunder.

(l)) N_o'C;on`l]ig`t, T|re execution, delivery and performance by Gunrantor of this Guaranty will not
violate or be in conflict with, results in a breach ol`, or constitute a default tn\dcr, any lndenture, agreement or any'olher
instrument to which Guarantor is a party or by which Gnarantor or any of his assets or properties is bound, or any
ordcr, writ, injunction or decree of any court or governmental lnstitute.

{c) i:itiga'tirin, There are no actions, suits er proceedings pending, or to the knowledge of Guarantor,
threatened against or adversely affecting any Gnarantor at law of in equity or before or by governmental agency or
instrumentality that involve any of the transactions herein contcrnplated, er the possibility of any judgment or liability
thatntay result in any material and adverse change in the financial condition of any Guarantor. Gnarantor is not in
defanit with respect lo anyjtrdgrnent, order, writ, injunction, decrce, rule or regulation of any conrt.

, _ (d) l_int`orceniiiiity. This guaranty is a legal, valid and binding obligation of Gnarantor, enforceable in
accordance with its tcnns, except as enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the rights of creditors generally

15. Notice§. All notices or other communications required or permitted hereunder shall be (a} in writing
and shall be deemed to'bc given when either (i) delivered in pcrson, (li) three (3) days afier deposit in a rcgulariy
maintained receptacle of the United Stalcs mail as_ registered or Certif'ted rnai|, postage prepaid, (lii) when received lf
sent by private courier serviee, or (tV) on the day on which Onnrantor refuses delivery by mail or l)y private courier
scrvice, and (b) addressed as follows: ‘

-|n Case ot`Gnarantor . in Casc oftho andsr

` Co||eotion Connsei
Elda hrlnnnion .. Ryan L.isl<a
Garces Cornraetors-,- LLC. Laborers Penslon and Weifare Fund
5423 W! Dlvision Street, ` iii \V Jackson Blvd Ste. 1415
Chicago, lb 6065l Chlcago iL 60604-3868
W ith Copy to

John 'i§'il_inel§~y
i-r' "t`t`t'\r'd‘-Mé"." i_», '

i20 N. La§aiie St., Suite 2000
Chiengo,-~tb.dti'dti`;"`

   

or snch other addresses-as may from time to time be designated by the party to be addressed by notice to the other in
the manner hereinabove provided `

ie. .A'ddit[ongl 't\'.aivgrs, Guarantor expressly and unconditionally waives, in connection with any snit, action
or proceeding brought by the ands on this Ouaranty, any and every right he or she may have to (l) injunctive neiiof, 7
(ll) a trial by jury, (lli) interpose any counterclaim therein and (iV) seek to have the same consolidated with any other
or separate snit, action or proceed ing. `

i'i. Sevcrob`i|lty, if all or any portion of any provision of this Ouaranty is declared or found by a court of
competentjurisdiction to he unenforceable cr null and void, streit provision or portion thereof shall be deemed stricken

3

 

 

Case: i:lQ-cv-02572 Document #: 1 Filed: 04/16/19 Page 20 of 31 Page|D #:20

- --_ttl_l_d -scverc_d.-l`ror_n this Gunmnty rand the remaining '-provisions'iinrl portions 'hcre"ol` shott contintrc"` in -"f`uli force `nii`ti " '

effch

l8. Ai§`plic"g`l)ic Lg`\"i‘, \/'c`iit‘n'eg Tllis Guarnut)' and the transactions evidenced hereby shell be construed and
lnterprcteci under the laws of` thc Stnlc of` illinois Gttarantor, in order to induce thc Funds to accept this Guaranty and
enter into the loan agrccurent. and For other good and valuable consideration, the receipt and sufficiency ot` which
hereby is rickno\i'ledgeri1 agrees that all actions or proceedings arising directly-, indirectly or otherwise in connection
with, out of, related to or f`rom this Guamnty shall be litigntcd, st tile Ftlnd’s sole discretion and election, only in courts
having a situs within the county ot` Cook, Statc of tllinois, Eustcrn Division. Guarautor hereby waives any right he or
she may have to transfer or change the venue ot` any litigation brought against him by the Funds on this agreement in
accordance with this paregruph.

l9. _'l`inrc is of thc Esscncc. `|‘ime is ot’_thc essence of this Gnaranty as to the performance ol` the undersigned

20. Dcrith of` a Guaregtor. tn the event ot`the death of` Guarantor, the Funds shall have thc right to accelerate
the indebtedness evidenced by thc Notc nn|css, within sixty {60) days of h|s deuth, Guarnntor’s estate assumes his
obligations hereunder by an instrument satisfactory to thc Funds and delivers to thc Funds security for performance of
such obligations satisfactory to the t"unds. t

lN \VITNESS WHERBOF, thc undersigned Gnarantor has executed this instrument as of the date mid year
first above \\'rittcn, 7

 

 

 

Case: 1:19-Cv-02572 Document #: 1 Filed: 04/16/19 Page 21 of 31 Page|D #:21

GARCES CONTRACTORS, LLC
CHL'AB-0918-04121
` Acct # 35209
October l, 2016 through September 30, 2018
WITHOUT SOCIAL SECURITY NUMBERS

 

Case: 1:19-Cv-O2572 Document #: 1 Filed: 04/16/19 Page 22 of 31 Page|D #:22

Chl\:agn Laborers
Garces Conlraclor LLC
Casa: CHLAB-GB‘lS-GMN
AuuilPeriod; 10!11`2016 - 8130|2018
Flscal Yaar End: May

Calibre CPA Group, PLLC

Reconclllalion 0! foferences Per Year

Manager:
Aud`nor;

T|m Ka|nes
Tah|r Bash|r

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Findings Fiscai Year Ending: [__ May 2?{§[*'_`*§§§26:|§ May 2017 iii%lia?}
Doilars Not Reponed “ ""?'é,_?`i'z.‘sa 42,187.421 5,233.33 124,11§.%
Hours Nor Reponed {Funds) _ _ 1.772.00 991.13] _"_12'§._2'9 '2_,'391‘42
Hours Nof Reponed (Dues) 1.772.00 991.1351 128.29 2.891.42

Doflar Amount Due
Welfare Fund 17.935.80 10,050.[}2` 1,280.33 29.326.15
Reliree We]fare Pre£unding 8.417.0[} 4.460.10? 545.23 13.422.33
PenSiOr\ Fund 22.274.04 12,210.77 1,434.31 35.959.12
T|'€i'|l'|'lng Fund 1.275.34 495.56‘[ 64.15 1.535.55
CA|CA 141.76 79.29 1026 231.31
LDCLMCC 301.24 165.49 21.50 491.53
LECET 124.9¢1 59.394 B_QB 202.41
DU€S 2.576.72 1,582.03 195.15 4.655.9[]

TOfal 53,396.44 29,125.65 3,613-.21 86,135.30

 

 

 

 

 

 

To\al Amount Due 86,135.30

Page 1

Case: 1:19-Cv-O2572 D_oCument #: 1 Filed: 04/16/19 Page 23 of 31 Page|D #:23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loca!\ Ch|cago Lahorers Ca|ibre CpA Group pLLC _ Page2
Conlractor. Garces ConlraclorLLC ’
Case: CHLAB.0918-04121 De\ai|s Repnrl
comm chA `|

Source: Hours Worked
~Employee andlng's 05!2016 0712016 u31201s 09120§ 1orzo1s 1112016 12.'2016!l o+rzon§k 02)201111 oa!zonf o4!2u17‘ 0512017 neal
JACOBO_ ERNESTO m-u-mx 36.43 § §‘ ‘ l am
ROBLEDO_RENE m_u-mx 79_42 12.44 _E =‘ 1: j z gm
TOla| _ ___________ ______MS-_B§ ____1M __ _ ___!L______ _ ____i`____ __ _ _ __ _ 1_?&.29
Rate Tab!e

_I `

____;;i

il

   

Source; Wages Pald

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee F|ndlngs _nstBi's§"$:Mrio'shu:'a` 0912016 10:§61`6 ¢1?.'¢2'61¢6¢ f iiizoié§:"o'+'EoT?"o'z:zo'w§" oman 3"5412037 05126'11' To:al
JACOBO_ ERNESTO w-xx-xm V 5 1464.58 H .. f _ § 1464.63
ROELEDO, RENE Ixx-xx-xxxx § 3192.55 625.60 ii E\ ij 5 3519-15
mal if 455?.23 626.¢$! !? h ?L ' ~ 5 5233.33
Rate Table _ _ ___ ________ in _______ _________ __ _______
ones 0.0375] ` ij "'* 114_65 23.50] if | 193.15
mac i ' m.ss 23.50| cl | 193.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 1:19-Cv-O2572 Document #: 1 Filed: 04/16/19 Page 24 of 31 Page|D #:24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

L°°a'i °"‘°ag° '~ab°'m Ca|ibre CPA Group PLLC PBQE 3
Contraclort Garces ConlractorLLC ,
Case: CHLAH-DSiS~DMH ' De!a||s Report
Con|!act: CA|CA
Scurce: Hnurs Worked
0512017 07.'2017§ 08!201 101201 111201 1 ! 0112018': 02.'2018!- 031201 04»'2013’ 05!2018 Tota|
_ \ l l 102_{}{] 2??.00
128.67 '16?.89 532-13
'___ _____ _ __ ___ ___1£‘_-‘5
1 48.00
367.0 ' 123.61_, 269.39 991.13
Rate Tab[a _ iii _ __ _ _
' 10050.02

 
  
 

We|fare

 

Source: Wages Paid

 

12

  
 
 

 

 
 
 
 

__]_9_29
__ 16_8_¢49_
_ _ 6_9.39

` 21543.62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

061'201 0712017 09.'201 1 111'2011 121‘2017jil 011'2018“ 02120181: 03|'201Bll 04!20181 0512018 To':ai
‘ 11 |! ?i ?210.00: l 4202_40 11412.40
240.30 52_321! 540.00`15 1040.00`_? 8294_402 5556.40 7252.30 22933.22
_` 5509_20;, ' aeos.zo
?Z '1 1977_5{}}1 g . 1avz.so
__1‘_40_-_3§ ___6_2_-3_2_?;__LM¥LC1_H_&ZL§01_1§§D4.40' ,5553.40_ ,1_145_512@ _ 4_21_37~42
Rate Table
Dues_____MZ§| _______l H am 2.34: 20.25%\ 33§.001__§3_1.4_2 ___2@._44 ___ng_._ez_r _z§ez.o_a
To\al w L_"__jlv __ icg ___2_.3§;__4;9£51{ 331.00! 531.42 203.44, 429.5:”1§§;.93_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 1:19-Cv-O2572 Document #: 1 Filed: 04/16/19 Page 25 of 31 Page|D #:25

L°°'a’i °"‘°ag° L°‘°°'€'S Ca|ibre CPA Group, PLLC Page 4
Con\ra:lor. Garces Conlraclor LLC
Case: CHLAB-0918'04121 Detalls Report

 

 

Conh'aol_ CA|CA _ f

Source: Hours Worked
101201 11r201

     

     

 

F!nd|n

 

05[201

   

07!2018- 08.|201

   

      
    
 

‘+2>_r20185i 01.'2019;.7 0212019;1 0312019 04120191 usrzo1s man

" _j ' ‘ as.oo
¢, il ; 214.00
c SS.U|J
ditch
7 ,soa.oo
{F - , aaron
-1 l j 1712.00

 

 

.OD

 
  

 

 
 
   
   

 

 

 

 

 

 

 

 

 

Rate Tab!e

  

17.01]
_??_2?4-0_5
__ 12?`5-84
__14_‘1-?§

 
 
   

50519.?2

Source: Wages Paid
091201 1

      

     

     

     

 

DEIZOTB 07!201 081201

   

    

    

      

      

121'201

   

 
 
 

0112015 02.'201 03r201 04r201 0512019 mar
2114.64
eoso.ss
4101.11
1'7¢172§.'1"2`
27226;€'4

      

 

 

   
  
 
   

 

 

Rale Tab|e

Dues 0.0375| 390.45! 726.74_! 756.15 493.33 §§ §§ v 2325_12
man 390.45: 726.741-?56.15 493.33 ;i_ n = 2315.72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 1:19-Cv-O2572 Document #: 1 Filed: 04/16/19 Page 26 of 31 Page|D #:26

PR|NTE[)'. 11!151'2018
TRANSACT|ON 1574-372

cONTRACTOR `035209 "

 

LABORERS' PENS|ON & WELFARE FUNDS Page 1
WEB REPORT PRINT

SUBM}? éAfE `

' " ` "1`1;15'1'201§
-GARCES CONTRACTORS LLC -- REPORT DATE 1012018
ATTN: ELDA MANN!ON REPORT TYPE Web -On|ine
5423 D|VFSION ST ' ' ' `
CH|CAGO 11_ 60651-1312
RECE|VED DATE
(7?3)626-6468
ONLINE PAYMENT: -----------------------------------------------------------------------------------------------------
PAYN|ENT DATE: BANK NAME:
PAYMENI AMOUNT: ROUT!NG NUMBER:
ACCT NUMBER:
PAYMENT NOTE:
NUMBER OF LABORERS 5 COMMENT:
REPORTED HOURS 532.00
CNT SOC SEC # NAME EXCEPT!ON HOURS
1 JOHN MURRAY 160.00
2 RENE ROBLEDO 159.00
3 FRANCES CARR 86.00
4 CARLiS WH_L|AMS 8.00
5 ROBERT THOMAS 119.00
FUND RATE CALCULATED AMOUNT
Weh'are & Pension 2?.47 14,614.04 ,
Training 0.72 383.04

14,99?.08

 

Case: 1:19-Cv-O2572 Document #: 1 Filed: 04/16/19 Page 27 of 31 Page|D #:27

 

PRlNTED; 0110812019 LABORERS' PENSION & WELFARE FUNDS Page 1
TRANSACTK)N 1573310 WEB REPORT PR|NT
cowTRAcToR"'OaS`z`o§"' ' " ' ' ' ' " " ' `suBM\Tb`A'r`E ` " ' 01/"0§/2'01`9""
GARCES.CO_NIRA_CTORS LLC -- -- - - REPORTOATE - - - - -- - -'11/2018
ATTN: ELDA MANNION _ REPORT TYPE Web -omme
5423 olvlsioN sT - - ' ' ' '
cchAGo sL 60651-1312
RECENED DATE
(?73)626-6468
0NL1NE PAYMENT: _____________________________________________________________________________________________________
PAYMENT DATE-. BANK NAME:
PAYMENT AMouNT: RouTlNG NuMBER;
ACCT NuMBER:
PAYMENT NOTE:
NuMBER oF LABORERS 5 ' COMMENT:
REPORTED HOURS 251.00
CNT soc 350 # NAME ExcEPTloN HouRs
1 ROBERT THOMAS ' 72.00
2 FRANCES cARR 8.00
3 JOHN MURRAY 72.00
4 BR\AN MEEKS 11_00
5 RENE ROBLEDO 33_00
FuND RATE cALCuLATED AMOUNT
We|fare & Pension 27.47 6,894.97
Training 0.72 180.72

7,075.69

Case: 1:19-Cv-O2572 Do¢ument #; 1 Filed: 04/16/19 Page 28 of 31 Page|D #:28

PRINTED: 01108:2019 LABORERS' PENS]ON & WELFARE FUNDS Page l
TRANSACT|<JN 1573812 WEB REPORT PRINT
GARCES CONTRAC_TORS LLC - -- - - -- - -- -- - REPORTDATE - - - - ' -' -' --'12.'2013

ATTN: ELDA MANNION REPORT TYPE Web -On|ine
5423 DIV!S[ON ST ' -
CHICAGO iL 60651-1312

 

RECE!VED DATE
(773)626-6468
ONL|NE PA¥MENT: -----------------------------------------------------------------------------------------------------
PAYMENT DATE: BANK NAME:
PAYMENT AMOUNT: ROUT|NG NUMBER:
ACCT NUMBER:
PAYMENF NOTE:
NUMBER OF LABORERS 5 COMN'|ENT:
REPORTED HOURS 401.00
CNT SOC SEC # NAME EXCEPT|ON HOURS
1 ROBERT THOMAS 120.00
2 RENE ROBLEDO 136.00
3 JASON BALASKOV|TS 56.00
4 FRANCES CARR 24.00
5 MARIO TORRES ' 65.00
FUND RATE CALCULATED AMOUNT
Welfare & Pension l 2?.47 11.015.47
Training 0.72 288.72

11,304.19

Case: 1:19-Cv-O2572 Document #: 1 Filed: 04/16/19 Page 29 of 31 Page|D #:29

PR!NTED:0211212019 LABORERS' PENS|ON 84 WELFARE FUNDS Page 1
TRANSACT:0N1581818 WEB REPORT PR|NT
coNT`R`AcToR` '03`5209 " " " " " " ' ` ' z " " S`uak§nl`"i`oA`TE""""' '6'2'16:71'20"1`9` "
GARCES coNTRAcToRS LLc -- -- - - -- - - Rr-;PORT DATE ' -01/2019
ATTN: ELDA MANN\oN REPORT TYPE web _online
5423 envisloN sT
cchAeo lL 60551_1312
RECENED DATE
<713)626-6463
oNLtNE PAYMENT: -----------------------------------------------------------------------------------------------------
1=>1¢\1'1»1&:~11c DATE; BANK NAME:
PAYMENT mousz RouTlNG NuMBER:
ACCT NUMBER;
PAYMENT NOTE;
NuMBER 0¢= LABORERS 4 COMMENT:
REPORTED HouRs 240.00 .
cNT 300 SEC # NAME ExcEPTloN HouRs

 

1 ROBERT THGMAS 48.00
2 MAR|O TORRES ' 75.00
3 RENE ROBLEDO 109.00
4 FRANCES CARR 8.00

FUND RATE CALCULATED AMOUNT

We|fare & Pension 27.47 6,592.80

Training 0.72 172.80

6,765.60

Case: 1:19-Cv-O2572 Document #: 1 Filed: 04/16/19 Page 30 of 31 Page|D #:30

 

PRINTED:0310312019 LABORERS' PENS|ON 81 WEL.FARE FUNDS Page 1
TRANSACT¢QN 1534453 WEB REPORT PR{NT
coNTRA`cTo`R `035`209 ' ` ' ' ' ` "`:`3`1`)`31111`1"`1')/`1`1§`"""' ' ' " " ' ""`031'0?/§6`1'§` '
- GA_RCES coNTR_ACToRS LLC - - - -- -- ---REPORT DATE - - ' - - '- 0212019
ATrN; ELQA MANN10N REPORT TYPE Wev .onnne
5423 011/13101~.l 31 ' ' '
cchAGo 11. 60651.1312
RECENED DATE
17731326-3433
ONLINE PAYMENT: -----------------------------------------------------------------------------------------------------
PAYMENT DATE; BANK NAME;
PAYMENT AMOUNT; RouTlNG NUMBER;
AccT NUMBER:
PAYMENT NOTE;
NUMBER 0F LABORERS 1 COMMENT:
REPORTED HouRS 80_1)0
cNT 300 3150 # NAME ExcEPTloN HOURS
1 RENE ROBLEDO 30.00
FuND RATE cALcuLATED AMouNT
Welfare 81 Pension 27.47 2.19?.60
Training 0.72 57.60

Case: 1:19-Cv-O2572 Document #: 1 Filed: 04/16/19 Page 31 of 31 Page|D #:31

GARCES CONTRACTORS LLC
5423 W DiVlSlON ST Apri| 16, 2019
CH|CAGO !L 60651 Contractor # 035209

Dear Contrachr:

According to our records. your following report(s} were submitted late. As a result, you owe the Work Dues and Anci||ary
Funds an amount of 5366.21 late fee.

 

 

 

Report Receipt Total Gross Total Expected Remitted §:\:;c;;: Expeoted Appiied Unpaid

Monttt Date Wages Hours Amount Amount Pena“y Late Fee Penatty Pena|fy
051'2018 07124/2018 $13,101.60 318.00 S 593.07 5 593.07 $0.00 $59.30 $0.00 559.30
041'2018 07124/2018 $9,76¢1.40 237.00 $ 442.01 $ 442.01 $0.00 $44.20 $0.00 $44.20
031‘2018 071'24/2018 $19.776.00 479.50 $ 895.06 $ 895`.04 $0.00 $89.50 SO.DO 589.50
01/2018 041'131'2018 $15,113.20 361.00 $ 682.27 $ 652.27 $0.00 $68.22 $0.00 _ $68.22
10/2017 121'1812017 $3,309.60 _ 78.0'0 $ 149.07 $ 149.07 $0.0U $14.90 $0.00 $14.90
09.'2017 11/161'2017 $10,178.40 242.00 $ 459.14 $ 459.13 $O.UU $45.91 $0.00 $45.91
0812017 101‘131'2017 $9,784.80 234.00 $ 441.82 $0.00 $44.18 $0.00- 344.18
Tota| Unpald Penalties 5366.21

* Uncler Articie V|, Paragraph 2, the Working Dues Report' is due no later than the 10th of the month fotlowing_ the
month for which such deductions were made.

lt you fail le remit the amount duel legal action may be initiated to collect this amount, and you will be liable f01r all attorney
fees and court costs incurred to enforce your obligations

Please send all your remittances to this address:

ATTN: Work Dues Department

LABORERS' D|STR|CT COUNC|L

999 McClintock Drive, Suite 300

Burr Ridge, iL 60527
|f you have any questions please contact us at (630] 655- 8765 (phone), (630) 655- 8864 (fax) or by e- -mail at
workdues@liunachicago. org.

Slncerely,

Work Dues Department
Chicago Laborers' District Council - ;_- ' ` `

 

Aprll 16, 2019 _ 10:44 am _ Page 1 of 1

